Fourth Court of Appeals
                                      San Antonio, Texas

                                             March 27, 2020

                                          No. 04-20-00120-CV

                                       IN RE Brandon HJELLA

                                   Original Mandamus Proceeding1

                                                ORDER


Sitting:          Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice

        On February 24, 2020, relator filed a petition for writ of mandamus and a motion for stay
pending final resolution of the petition for writ of mandamus. On February 25, 2020, this court
invited the respondent and the real party in interest, Red McCombs Energy Motors, Ltd., to file a
response to the petition in this court no later than March 11, 2020. Our February 25, 2020 order
stated as follows:

                  Relator’s request for a stay is GRANTED, in part. The trial court’s orders
           regarding payment of attorney’s fees, including its January 30, 2020, “Order
           Granting Motion for Attorney’s Fees” and all proceedings on “Plaintiff’s Motion
           to Enforce Attorney’s Fees Order, to Show Cause and to Enter Sanctions” are
           STAYED pending final resolution of the petition for writ of mandamus.

        On February 28, 2020, Red McCombs Energy Motors, Ltd. filed a motion asking this
court to either reconsider or clarify its order granting the partial stay. The motion is GRANTED
IN PART. Our February 25, 2020 stay order does not preclude Red McCombs Energy Motors,
Ltd. from seeking a final judgment in the underlying case and seeking an award of contingent
appellate fees.

         Red McCombs Energy Motors, Ltd. is ORDERED to seek entry of a final judgment from
the trial court and file in this court a copy of the final judgment no later than April 14, 2020.



1
  This proceeding arises out of Cause No. 2018CI15792, styled Red McCombs Motors, Ltd. v. Brandon Hjella,
pending in the 150th Judicial District Court, Bexar County, Texas, the Honorable Mary Lou Alvarez presiding.
It is so ORDERED on March 27, 2020.


                                            PER CURIAM




ATTESTED TO: ____________________________
             Michael A. Cruz,
             Clerk of Court